764 So.2d 888 (2000)
Lucille BONES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D99-1590.
District Court of Appeal of Florida, Fourth District.
August 9, 2000.
Steve M. Glerum of Steve M. Glerum, P.A., Fort Lauderdale, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and John Barker, Assistant Attorney General, Fort Lauderdale, for appellee.
PER CURIAM.
We affirm Appellant's conviction and sentence upon a violation of probation notwithstanding a jury's acquittal of Appellant on the offense constituting the violation. Acquittal on the substantive offense is not a collateral estoppel bar to revocation of probation on the same offense. See Russ v. State, 313 So.2d 758 (Fla.1975); White v. State, 332 So.2d 350 (Fla. 4th DCA 1976). We remand, however, for entry of a written order identifying the commission of the crime as the only ground for the violation.
STONE, KLEIN, and STEVENSON, JJ., concur.